On April 18, 2003, respondent M. Steven Wagle was disciplined by suspension for 1 year and ordered to pay the costs of the disciplinary hearing, restitution to a former client, and provide proof of compliance with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286). On July 10,2003, the court gave the respondent credit for 27 days, which made the respondent eligible for reinstatement on March 24, 2004.
On February 24, 2004, the respondent filed a motion verifying that he has fully complied with the conditions entered by this court and requesting that the court enter an order reinstating him to the practice of law.
The court finds that the motion should be granted and the respondent should be reinstated to the practice of law and discharged from any further obligation in this matter.
It Is Therefore Ordered that M. Steven Wagle be and he is hereby reinstated to the practice of law in the State of Kansas.
It Is Therefore Ordered that this order shall be published in the official Kansas Reports.
Dated this 7th day of April, 2004.